121 U.S. 102
7 S.Ct. 826
30 L.Ed. 883
ROYALLv.STATE.
March 28, 1887.

[Statement of Case from pages 102-104 intentionally omitted]
Wm. L. Royall and D. H. Chamberlain, for plaintiff in error.
R. A. Ayers, for defendant in error.
WAITE, C. J.


1
This case cannot be distinguished in principle from that of Royall v. Virginia, 116 U. S. 572, 6 Sup. Ct. Rep. 510. The demurrer to the plea is an admission of record that the coupon tendered in payment of the license tax was genuine, 'and bore on its face the contract of the state of Virginia that it should be received in payment of all taxes, debts, and demands due said state.' This shows a good tender, which brings this case within the ruling by this court in the other.


2
The judgment of the supreme court of appeals of the state of Virginia is reversed on the authority of Royall v. Virginia, supra, and the cause remanded for further proceedings not inconsistent with this opinion and the judgment in that case.